 



Exhibit 10.1
TRM Corporation Inc
1521 Locust Street
Suite 200
Philadelphia
PA19102
USA
For the Attention of: Richard Stern
BY FAX AND BY AIRMAIL
Date
20 November 2007
Dear Sirs

Re:   Sale and Purchase Agreement dated 24 January 2007 between (1) TRM
Corporation Inc. (“TRM Corp”) and (2) Notemachine Limited (“Notemachine”)
relating to the sale and purchase of the entire issued share capital of TRM
(ATM) Limited (“TRM Limited”) (the “Agreement”) and Tax Deed dated 24
January 2007 between TRM Corp and Notemachine (the “Tax Deed”)   1.  
Notemachine acquired the entire issued share capital of TRM Limited on 24
January 2007.   2.   By letter dated 22 February 2007 Notemachine notified TRM
of matters giving rise to or potentially giving rise to Warranty Claims under
the Agreement by Notemachine against TRM (the “22 February Letter”).   3.   By
letter dated 20 March 2007 Notemachine notified TRM of further matters giving
rise or potentially giving rise to warranty claims under the Agreement or claims
under the Tax Deed by Notemachine against TRM (the “20 March Letter”).   4.  
The draft Completion Accounts were prepared in accordance with clause 4.1 of the
Agreement. TRM Corp notified Notemachine on 26 April 2007 that it did not accept
the draft Completion Accounts. Notemachine considers that an adjustment of
£4,211,216 in its favour should be made in the Completion Accounts (the
“Completion Accounts Claim”).   5.   Notemachine and TRM Corp (together the
“Parties”) have now agreed, without admission of liability, and as set out
herein the terms of a full and final settlement of:

  (a)   the Completion Accounts as defined in the Agreement and all and any
associated rights, liabilities and obligations; and

 



--------------------------------------------------------------------------------



 



  (b)   all claims and potential claims of whatever kind (including in respect
of interest and costs), present or future, whether or not presently known or
contemplated, and even if the availability of the claims arises from or is
affected by any change in the law or other change of circumstance of any sort,
which either Party has or may have against the other Party in each case in
relation to or arising out of or in connection with, whether directly or
indirectly the matters raised in the 22 February Letter, the 20 March Letter
and/or the Completion Accounts Claim,         together the “Settled Claims”.

6.   Defined terms in this agreement shall have the same meaning as in the
Agreement.

Settlement Terms
     7. In consideration of the mutual covenants contained herein, the Parties
agree that in full and final settlement of the Settled Claims:

  (a)   TRM Corp shall pay to Notemachine the sum of £3,250,000. In order to
satisfy this liability TRM Corp will make the following payments via electronic
transfer to the account detailed at clause 17 (“the Account”):

  (i)   TRM Corp shall immediately upon signature of this agreement pay £500,000
to Notemachine, and release the remaining escrow funds of £70,733, leaving a
principal balance outstanding of £2,679,267.     (ii)   TRM Corp shall pay the
sum of £33,490 to Notemachine on 1 December 2007, such payment representing
interest at 15% per annum on the principal sum outstanding.     (iii)   TRM Corp
shall pay £625,000 of principal to Notemachine on 1 January 2008 leaving a
principal balance outstanding of £2,054,267.     (iv)   TRM Corp shall, unless
full or partial early repayment is made, make 36 (thirty six) monthly payments
of £71,211.84 on the first of each month commencing on 1 February 2008
(finishing on 1 January 2011). These payments represent a straight line
amortisation of the remaining debt (following the payments of the sums set out
at (i) and (iii) above) at a compound interest rate of 15% per annum as shown in
the attached Schedule 1.

  (b)   In the event that TRM Corp secures a sufficient refinancing (including
but not limited to the receipt of funds either from securing third party debt or
an equity subscription into the business) at any point prior to 1 January 2011,
the entire principal sum still outstanding pursuant to clause 7(a) (as shown in
the final column of Schedule 1) shall become immediately payable to Notemachine
and TRM Corp hereby confirms that it shall use the proceeds of any such
refinancing to first repay all prior or superior liens (including, but not
restricted to, the GSO Principal Note) and then pay the outstanding principal
sum to Notemachine before any other use is made of such proceeds. Any
refinancing will only be

 



--------------------------------------------------------------------------------



 



      sufficient for these purposes if it is such that it enables TRM Corp to
repay all such prior or superior liens and the entire principal sum then
outstanding pursuant to clause 7(a). In the event that TRM Corp secures a
refinancing (as defined above) which is sufficient to repay all prior or
superior liens and some but not all of the outstanding principal sum due to
Notemachine under this agreement, it will use the sums obtained from the
refinancing remaining once all prior or superior liens have been paid to
immediately pay Notemachine such proportion of the principal sum due pursuant to
clause 7(a) as can be paid with the remaining refinancing monies, and such sum
as is then outstanding shall be payable at the same monthly rate set out in
clause 7(a)(iv). TRM Corp confirms:

  (i)   that it will inform any prospective source of finance of this
obligation;     (ii)   that it will notify Notemachine of any successful
refinancing immediately upon execution of the documentation setting out the
terms of the refinancing; and     (iii)   that it will not without the prior
written consent of Notemachine (such consent to be granted or withheld at the
sole discretion of Notemachine) create, agree or allow to be created any charge
or lien over any or all of its assets, save that Notemachine agrees that TRM
Corp shall be entitled to create a charge over its assets for the purposes of a
refinancing and Notemachine shall not object to the creation of such a charge.

  (c)   TRM Corp confirms that it has granted a charge over its assets in favour
of GSO Capital Partners LP (the “GSO Charge”). TRM Corp agrees that it will
inform Notemachine in the event that the GSO Charge is discharged. Notemachine
agrees and acknowledges that the GSO Charge is only likely to be discharged in
the event of a refinancing as contemplated in 7(b) above. Notemachine further
agrees and acknowledges that it is likely that any such refinancing will involve
the creation of a first charge in favour of the finance provider and Notemachine
consents to the creation of such a charge. Within 28 days of the discharge of
the GSO Charge, TRM Corp will grant (or in the event that the consent of any
third party which has provided finance is required will use its best endeavours
to grant) Notemachine a second charge over its assets in substantially the same
form as the GSO Charge save that such charge shall be for the entirety of the
sum outstanding due to Notemachine at the date of the discharge of the GSO
Charge.     (d)   Notemachine agrees to discharge any charge granted to it by
TRM without delay upon receipt of all payments due under clause 7 and upon
receipt of its reasonable costs of applying to discharge the charge.

8.   TRM Corp and Notemachine agree that if any instalment payable pursuant to
clause 7 above is not received in cleared funds into the Account by the relevant
due date, or if the charge in favour of Notemachine is not granted as
contemplated, this will not affect the full and final nature of the Settlement
recorded herein and Notemachine will only be

 



--------------------------------------------------------------------------------



 



    entitled to enforce this agreement to immediately recover the entire
outstanding balance of the Settlement Amount by whatever legal process it
considers appropriate.

9.   The Parties agree that payment pursuant to clause 7 is to be made by
electronic transfer to the Notemachine account detailed below on or before the
relevant date.   10.   Each Party irrevocably and unconditionally releases and
waives entirely as against the other Party all and any claims, complaints or
causes of action it has or may have in relation to the Settled Claims
irrespective of whether such claim, complaint or cause of action is actual,
known or unknown, suspected, intimated or otherwise.   11.   The Parties agree
that in the event that TRM Corp enters into any insolvency process or
arrangement with its creditors, either voluntary or involuntary (including for
the avoidance of doubt filing for Chapter 11 bankruptcy protection), prior to 1
January 2011, the sum of £3,250,000 (or such other sum payable pursuant to
clause 7 as remains outstanding to Notemachine) shall constitute a liquidated
debt of £3,250,000 (or such other sum payable pursuant to clause 7 as remains
outstanding to Notemachine) payable by TRM Corp to Notemachine, so far as
permitted by the laws of the state of Oregon.   12.   For the avoidance of doubt
Notemachine will meet any tax liability of Notemachine incurred by it in respect
of the payments provided for herein.   13.   This letter supersedes any previous
written or oral agreement between the Parties in relation to the matters dealt
with in this letter and contains the whole agreement between the Parties
relating to the subject matter of this Agreement at the date hereof.   14.   If
any provision of this agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not effect the other provisions of this agreement
which shall remain in full force and effect.   15.   The terms of this Agreement
and the existence and substance of this dispute are confidential to the Parties
and may not be disclosed to any third party without the other party’s consent
save for under compulsion of law or in accordance with a regulatory requirement
or where any such disclosure is made in confidence to that party’s legal or
other professional agent.   16.   This letter agreement shall be governed by and
construed in accordance with the law of England and Wales and the Parties hereby
submit to the exclusive jurisdiction of the Courts of England and Wales in
relation to any dispute arising out of the terms of this letter.   17.  
Notemachine bank account details:

         
 
  Account name:   Note Machine LTD, Barclays Plc, 1 Churchill Place, London E14
5HP
 
       
 
  IBAN:   XXXXXXXXXXXXXXXXXXXXXX

 



--------------------------------------------------------------------------------



 



         
 
  SWIFTBIC:   XXXXXXXX
 
       
 
  Account No:   XXXXXXXX
 
       
 
  Sort Code:   XX-XX-XX

18.   Please confirm that you agree to the terms of this letter by signing it on
behalf of TRM Corp and returning it to Notemachine.

Yours faithfully

     
 
   
Notemachine Limited
   
 
   
/s/ Peter McNamara
 
 For and on behalf of TRM Corporation
   
 
   
/s/ Richard B. Stern
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TRM CORPORATION
36 MONTH AMORTIZATION SCHEDULE AT 15% INTEREST

                                                  pmt#   date     beg bal    
pmt     principal     int     end bal  
1
    2/1/2008     £ 2,054,267.00     £ 71,211.84     £ 45,533.50     £ 25,678.34
    £ 2,008,733.50  
2
    3/1/2008       2,008,733.50       71,211.84       46,102.67       25,109.17
      1,962,630.83  
3
    4/1/2008       1,962,630.83       71,211.84       46,678.95       24,532.89
      1,915,951.87  
4
    5/1/2008       1,915,951.87       71,211.84       47,262.44       23,949.40
      1,868,689.43  
5
    6/1/2008       1,868,689.43       71,211.84       47,853.22       23,358.62
      1,820,836.21  
6
    7/1/2008       1,820,836.21       71,211.84       48,451.39       22,760.45
      1,772,384.82  
7
    8/1/2008       1,772,384.82       71,211.84       49,057.03       22,154.81
      1,723,327.79  
8
    9/1/2008       1,723,327.79       71,211.84       49,670.24       21,541.60
      1,673,657.55  
9
    10/1/2008       1,673,657.55       71,211.84       50,291.12       20,920.72
      1,623,366.43  
10
    11/1/2008       1,623,366.43       71,211.84       50,919.76       20,292.08
      1,572,446.67  
11
    12/1/2008       1,572,446.67       71,211.84       51,556.26       19,655.58
      1,520,890.41  
12
    1/1/2009       1,520,890.41       71,211.84       52,200.71       19,011.13
      1,468,689.70  
13
    2/1/2009       1,468,689.70       71,211.84       52,853.22       18,358.62
      1,415,836.48  
14
    3/1/2009       1,415,836.48       71,211.84       53,513.88       17,697.96
      1,362,322.60  
15
    4/1/2009       1,362,322.60       71,211.84       54,182.81       17,029.03
      1,308,139.79  
16
    5/1/2009       1,308,139.79       71,211.84       54,860.09       16,351.75
      1,253,279.70  
17
    6/1/2009       1,253,279.70       71,211.84       55,545.84       15,666.00
      1,197,733.85  
18
    7/1/2009       1,197,733.85       71,211.84       56,240.17       14,971.67
      1,141,493.69  
19
    8/1/2009       1,141,493.69       71,211.84       56,943.17       14,268.67
      1,084,550.52  
20
    9/1/2009       1,084,550.52       71,211.84       57,654.96       13,556.88
      1,026,895.56  
21
    10/1/2009       1,026,895.56       71,211.84       58,375.65       12,836.19
      968,519.91  
22
    11/1/2009       968,519.91       71,211.84       59,105.34       12,106.50  
    909,414.57  
23
    12/1/2009       909,414.57       71,211.84       59,844.16       11,367.68  
    849,570.42  
24
    1/1/2010       849,570.42       71,211.84       60,592.21       10,619.63  
    788,978.21  
25
    2/1/2010       788,978.21       71,211.84       61,349.61       9,862.23    
  727,628.59  
26
    3/1/2010       727,628.59       71,211.84       62,116.48       9,095.36    
  665,512.11  
27
    4/1/2010       665,512.11       71,211.84       62,892.94       8,318.90    
  602,619.17  
28
    5/1/2010       602,619.17       71,211.84       63,679.10       7,532.74    
  538,940.07  
29
    6/1/2010       538,940.07       71,211.84       64,475.09       6,736.75    
  474,464.98  
30
    7/1/2010       474,464.98       71,211.84       65,281.03       5,930.81    
  409,183.96  
31
    8/1/2010       409,183.96       71,211.84       66,097.04       5,114.80    
  343,086.91  
32
    9/1/2010       343,086.91       71,211.84       66,923.25       4,288.59    
  276,163.66  
33
    10/1/2010       276,163.66       71,211.84       67,759.79       3,452.05  
    208,403.87  
34
    11/1/2010       208,403.87       71,211.84       68,606.79       2,605.05  
    139,797.08  
35
    12/1/2010       139,797.08       71,211.84       69,464.38       1,747.46  
    70,332.70  
36
    1/1/2011       70,332.70       71,211.86       70,332.70       879.16      
0.00  

